Citation Nr: 1230495	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  11-11 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from November 1951 to February 1955.  He died in March 2010.  The appellant is his ex-wife.

This case comes before the Board of Veterans Appeals (the Board) on appeal of a denial of DIC benefits in a June 2010 letter from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

Based on the appellant's request, a videoconference hearing with a member of the Board was scheduled at the RO on August 27, 2012, and the appellant was notified of the hearing by VA letter dated in July 2012.  However, the appellant withdrew her request for a hearing in a letter dated July 27, 2012.  See 38 C.F.R. § 20.702(d) (2011).


FINDING OF FACT

Received by VA in July 2012, prior to the promulgation of a decision in this appeal, is a letter from the appellant requesting to withdraw her appeal as to the issue listed on the title page.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the appellant for the issue of entitlement to DIC benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

According to a letter from the appellant, dated on July 10, 2012 and added to the claims file on August 1, 2012, she wished to withdraw her pending appeal.    

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the appellant's July 2012 statement indicates that she does not wish to pursue the appeal on the issue of entitlement to DIC benefits.  Rather, she stated that she wishes to withdraw her appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue on appeal.  





      CONTINUED ON NEXT PAGE





ORDER

The claim of entitlement to DIC benefits is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


